Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, Katsumata et al (JP 2007-149757 A), hereinafter Katsumata, teaches antenna circuitry for use in an electronic device, the antenna circuitry comprising a first element 20, disposed in a first layer, that is electrically coupled to at least a transmitter of the electronic device; 
a second element 1, disposed in a second layer, that is formed of a conductive particle based material; 
and a third element 4, disposed in a third layer, that is formed of a conductive material, wherein the first element, the second element, and the third element are disposed within the electronic device,
wherein the first element and the third element are mechanically coupled via the second element,
wherein the first layer, the second layer, and the third layer are parallel layers, wherein the first layer is adjacent to the second layer, and the third layer is adjacent to the second layer,
wherein the second element is disposed between at least a portion of the first element and at least a portion of the third element,

Endo, however, does not explicitly teach that at least a majority of the conductive particles are adjacent to, but do not touch, one another, wherein the binder is disposed between at least a part of the conductive particles that are adjacent to, but do not touch, one another, and wherein at least some of the conductive particles of the conductive particle based material that are adjacent to one another are at least one of capacitively or inductively coupled to one another.
Claims 3-19 are allowed for at least the reason for depending, either directly or indirectly, on claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845